Title: The American Commissioners to the Committee of Commerce, 29 July 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Committee of Commerce


<Passy, July 29, 1778: We have received your letter of May 28 by Captain Reed [Read]. We rejoice at the arrival of even 49 hogsheads of tobacco, but wish for more. As we are under contract with the farmers general to furnish 5,000 hogsheads, for which we have already received a million livres, we have consigned this small amount to them, rather than disposing of it at private sale. We have no further directions for Capt. Reed other than your orders to receive goods from Schweighauser. Your orders of May 16 will be attended to. We learn from Mr. Lovell’s letter of April 16 that Mr. Bingham is authorized to draw on us for not more than 100,000 livres. We will honor his drafts whenever we receive the order of Congress, but are anxious about our funds.>
